DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. 
Applicant has argued that the prior art of Phan fails to provide for the flexible retention portion comprising a first polymeric material and the stiff retention portion comprising a second polymeric material, however upon further search and consideration this limitation is provided for by Phan which discloses the different portions of the retention portions that correspond to the flexible and stiff portions are made of different polymeric materials where the polymeric materials would be different colored polymers. 
The new claims are addressed in the following action.
No further arguments are presented.
Claim Objections
Claims 26 and 27 objected to because of the following informalities:  While the claims are withdrawn they each still have improper dependency from claim “0”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 36-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 32 recites the limitation of “wherein the expansion force is formed within the gap to apply expansion force between the first and second adjacent portions” however claim 32 depends up claim 1 which recites “a force generating portion connected by cross-linking to the polymeric shell, wherein the force generating portion is shaped to span a space between opposing posterior teeth of the patient” which renders 32 unclear as claim 1 requires the only recited element that would generate an “expansion force” to explicitly be shaped to “span a space between opposing posterior teeth”, however claim 32 somehow further requires that force from the span between posterior teeth to also be within a gap in a mesial-distal direction. There is no clear or definite physical arrangement which would allow for the force generated by the element spanning between posterior teeth to further be within a gap in a mesial-distal direction and thus the claim is rendered indefinite. For purposes of examination the limitation of claim 32 will be examined as “wherein a further expansion force is formed with the gap” as an additional element. Clarification by applicant is required.
Claim 36 recites the claim structure where the apparatus comprises the polymeric shell and then is structured as the shell including the parts of plurality of teeth receiving structures, a plurality of 
The term "similar" in claim 38 is a relative term which renders the claim indefinite.  The term "similar polymer material" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to what degree to polymers that would make up the first and second polymers would be considered to be “Similar” verse just alike, related, derivative, etc. As such any prior art which provides any polymers which would be alike or share any features will be deemed to provide for the claim limitation.
Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 30, 35, 36, 38-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan et al. (US 2002/0192617 A1).
Regarding claims 1 and 36, Phan (US 2002/0192617 A1) discloses an apparatus that would expand an arch of a patient (paragraph [0025] lines 1-10 disclosing palatal expanders), and a cross-linked polymeric shell appliance comprising and including a plurality of teeth receiving structures configured to receive and resiliently reposition teeth of the patient from an initial arrangement toward a target arrangement (paragraph [0014] lines 1-9, claim 1 lines 13-17) and 
a plurality of retention portions including:
a flexible retention portion integral to the polymeric shell (Fig. 12/13 flexible posterior retention portion 12 of shell appliance), 
and a stiff retention portion integral to the polymeric shell (Fig. 2 stiff retention portion 22, Fig. 12/13 anterior teeth cavities of element 10), the stiff retention portion positioned adjacent to a first of the plurality of teeth receiving structures, the stiff retention portion configured to resist movement of a first plurality of the teeth while allowing movement of a second plurality of the teeth when the apparatus is worn (Fig. 2 anterior teeth receiving portions would be stiffer than posterior/molar receiving regions, paragraph [0080]: stiff retention portion 22 positioned adjacent a first plurality of teeth receiving structures and in various configurations),
and the apparatus having a force generating portion connected with cross-linking to the polymeric shell where each of the shell and force generating portion would have respective first and second amounts of cross linking (Fig. 12/13 elements 70/71 being integrally formed of the same polymer material of the shell and thus cross-link connected, the claim not requiring the cross linking first and 
Regarding claims 2 and 41, Phan further discloses wherein the force generating portion, the flexible retention portion, and the stiff retention portion form one piece (see Figs. 12 and 13).
The claimed phrase “have been directly fabricated together” is being treated as a product by process limitation; that is, the apparatus is made by direct fabrication. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is 
Regarding claims 3/42 and 4/43, Phan further discloses wherein the force generating portion comprises a stiff resilient compressible structure to generate force to the teeth when placed (force generating portions 70 and 71 is made of the same material as the shell which has degrees of flexibility and stiffness based on location and use as a palatal expansion device).
Regarding claim 8, Phan further discloses wherein the apparatus comprises a plurality of materials ([0027] and [0032]: shell comprises multiple materials), including one or more of a compressible material (Fig. 12/13: shell is compressible; see also [0076]), or a resilient compressible structure to generate force to the teeth when worn (resilient bars 70/71, claim 1 line 15-17 “resiliently”).
Regarding claim 9, Phan further discloses wherein the plurality of teeth receiving structures comprises one or more of a plurality of teeth receiving cavities or a plurality of teeth receiving extensions shaped to extend at least partially around received teeth (Fig. 12/13: polymeric shell 12 comprises teeth receiving cavities and extensions shaped to extend around teeth).
Regarding claim 30 Phan further discloses where shell comprises lingual and buccal sidewalls, where the lingual sidewall of the polymeric shell appliance forms a ridge at an anterior portion of the arch of the teeth to form the stiff retention portion (Fig. 17 element 102 in polymeric shell appliance 10 forms a thickened anterior lingual ridge 102), for the purpose of providing increased thickness in an upper palatal region and treating orthodontic conditions ([0086]).
Regarding claim 35, Phan further discloses where the force generating component is made of plastic (paragraph [0008] lines 11-16 disclosing the elastic polymers), the claimed phase “sintered” is being treated as a product-by-process limitation and since it has been held that a product-by-process 
Regarding claims 38 and 39, Phan discloses where the first and second polymer could be the same cross-linked polymer sheet and thus would have similar polymers by being the same as required by claim 38 and would thus have been formed by the same prepolymer as required by claim 39 (paragraph [0084] lines 10-22 disclosing an embodiment where the devices are made from a single sheet of polymer).
Regarding claim 40, Phan further discloses where the flexible retention portion and the stiff retention portion are made of first and second polymeric materials respectively and would thus have first and second crosslinking, the claim not requiring any particular ratio or amount of cross-lining (paragraph [0105] lines 1-8 disclosing various portions of the appliance, anterior and posterior, being made of different colored polymers and that difference includes where the anterior teeth receiving portions, the stiff retention portions cited above, of the polymeric shell would be a second polymeric material having the color of teeth and that only the anterior teeth would be colored thus the posterior teeth portion, that is the flexible retention portions would not be colored polymer and would be a first polymeric material).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (US 2002/0192617 A1) in view of McCance et al. (US 2012/0129117 A1).
Regarding claims 31, and 32, Phan discloses structure substantially identical to the instant application as discussed above, including an integral structure that separates an first portion for anterior  the structure between the portions is a gap extending in a mesial-distal direction and separating the polymeric shell appliance into first and second adjacent portions, the first adjacent portion comprising anterior teeth cavities on a mesial side of the gap and the second adjacent portion comprising distal teeth cavities on a distal side of the gap, and an expansion force generating portion formed within the gap between the first and second adjacent portions as recited in claim 31 nor the gap further having an expansion force formed within the gap to apply an further expansion force between the first and second adjacent portions as recited in claim 32.
 However, McCance teaches an orthodontic apparatus (title and abstract) with shells to surround teeth (paragraph [0034] all) having a force generating portion configured to span between molars (Fig. 1 element 19) and a polymeric shell having a first adjacent portion with anterior teeth cavities (Fig. 1 element 2) and  second adjacent portion with posterior teeth cavities (Fig. 1 elements 3) with a gap extending in a mesial-distal direction and separating the portions so that they are adjacent each other with an expansion force generating portion formed within the gap between the first and second adjacent portions (McCance discloses a resilient means for the function of a force being within the gap as being a spring in the gap in paragraphs [0088] and [0093] or screws in paragraph [0006].  Fig. 1 elements 5).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan, by incorporating a gap extending in a mesial-distal direction and separating the polymeric shell appliance into first and second adjacent portions, the first adjacent portion comprising anterior teeth cavities on a mesial side of the gap and the second adjacent portion comprising distal teeth cavities on a distal side of the gap, and further to include an expansion force formed within the gap between the first and second adjacent portions, as taught by McCance, for .
Claim 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (US 2002/0192617 A1- Phan’617) in view of Chishti et al. (US 6,183,248-Chisti’183).
Regarding claim 33 and 34, Phan’617 discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the first polymeric material comprises a thermoplastic elastomer or where the second polymeric material comprises a polyester. 
However, Chishti’183 discloses a system for repositioning teeth with a polymeric shell having a plurality of teeth receiving structures to receive and reposition teeth (Fig. 1), with flexible and stiff portions (column 6 lines 16-23 disclosing different portions with some areas stiffer than others) where the appliance and different portions are made of polymers including a thermoplastic elastomer (claim 6 lines 1-7) and further includes portions made of polyester, polycarbonate, (Tables in column 8, 9 and 10).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan’617, by incorporating the polymer being either a thermoplastic elastomer into the first polymer or a polyester, polycarbonate, etc. into the second polymer as taught by Chishti’183, for the purpose of providing the desired material in the desired regions of the shell to provide forces to teeth as desired for treatment as taught by Chishti’183 (column 6 lines 16-23 disclosing different portions with some areas stiffer than others based on stiffness desired for different regions) and further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (US 2002/0192617 A1- Phan’617) in view of Chishti et al. (US 2004/0209218 A1-Chishti’218).
Regarding claim 37, Phan’617 discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the amount of crosslinking in the second polymer of the force generating portion is less than the amount of cross linking in the shell has a first amount of cross linking. 
However, Chishti’218 discloses a system for repositioning teeth with a polymeric shell having a plurality of teeth receiving structures to receive and reposition teeth (Fig. 7), with flexible and stiff portions (paragraph [0033] lines 3-7 disclosing different portions with some areas stiffer than others) and a force generating portion that spans between posterior teeth (Fig. 7 element 226) and where the different areas of stiffness include different amounts of cross-linking (paragraph [0074] all disclosing different layers with different cross-linked polymers for different layers, paragraph [0035] all disclosing the cross-linking of a particular region could be different to selectively cause that region to hold or release from teeth).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan, by incorporating a first amount of cross-linking to the plurality of retention regions that would anchor and retain teeth and a less cross linked amount an force generating portion that wouldn’t retain teeth as taught by Chishti’218, for the purpose of providing a selective manner of retaining and engaging only the section of appliance to teeth that is desired for treatment as taught by Chishti’218 (paragraph [0035] all, paragraph [0074] disclosing different layers having different cross-linked polymers depending upon desired repositioning forces).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P.S/
Examiner, Art Unit 3772                                                                                                                                                                                         09/29/2021  /EDWARD MORAN/  Primary Examiner, Art Unit 3772